                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA                       )
                                               )       No. 3:16-cr-00102
       v.                                      )
                                               )       Judge Trauger
MICHAEL POTEETE                                )



      UNOPPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

       The United States of America, by and through Donald Q. Cochran, United States Attorney

for the Middle District of Tennessee, and the undersigned counsel, hereby respectfully requests a

an extension of time to file a Response to the Defendant’s Motion for Compassionate Release

(DE#50). The United States is respectfully requesting a brief two-day extension and would

therefore ask for a due date of June 4, 2020 to file the Response.



1. The Court has ordered the United States to respond by today on the merits.



2. The undersigned has been working on a Response, which necessitates review of voluminous

medical records.



3. An extension is requested in order to fully analyze all the issues, finalize research, and file the

Response.



4. Yesterday, the undersigned contacted defense counsel, who does not oppose the motion.




                                                   1

    Case 3:16-cr-00102 Document 59 Filed 06/02/20 Page 1 of 3 PageID #: 839
       Thus, for the reasons listed above, the United States would respectfully request an

extension to June 4, 2020 to file a Response.



                                                    Respectfully submitted,

                                                    DONALD Q. COCHRAN
                                                    United States Attorney for the
                                                    Middle District of Tennessee


                                                    s/ Joseph P. Montminy
                                                    Joseph P. Montminy
                                                    Assistant United States Attorney
                                                    110 9th Avenue South, Suite A-961
                                                    Nashville, Tennessee 37203
                                                    615-736-5151




                                                2

    Case 3:16-cr-00102 Document 59 Filed 06/02/20 Page 2 of 3 PageID #: 840
                                  Certificate of Service

       The undersigned hereby certifies that on June 2, 2020, a true and exact copy of the

foregoing document has been served through the electronic case filing system upon defense

counsel, Michael C. Holley:


                                                s/ Joseph P. Montminy
                                                Joseph P. Montminy
                                                Assistant United States Attorney




                                            3

    Case 3:16-cr-00102 Document 59 Filed 06/02/20 Page 3 of 3 PageID #: 841
